Per curiam.
This disciplinary matter is before the Court pursuant to the report and recommendation of a special master who was appointed pursuant to Bar Rule 4-106 (e) and who recommends disbarring Respondent Pearlie L. Lewis Bush for her violation of Rule 8.4 (a) (2) of Bar Rule 4-102 (d).
The record in this case shows that on June 14, 2004, Bush, who has been a member of the Bar since 2000, pled guilty to three counts of first degree forgery and one count of financial identity fraud, all felony violations of the Criminal Code of Georgia. Bush was sentenced under the First Offender Act to a total of one year in prison followed by six years on probation. Entry of judgment on this guilty plea amounted to a clear violation of Rule 8.4 (a) (2) of Bar Rule 4-102 (d), the maximum penalty for which is disbarment. Although the special master held a hearing, Bush failed to appear in person, by telephone or through counsel and failed to present any evidence in mitigation of discipline.
Under these circumstances, we find that Pearlie L. Lewis Bush should be, and hereby is, disbarred and we order that her name be stricken from the roll of attorneys licensed to practice law in this state. She is reminded of her obligations under Bar Rule 4-219 (c).

Disbarred.


All the Justices concur.